Citation Nr: 9912297	
Decision Date: 05/04/99    Archive Date: 05/12/99

DOCKET NO.  98-04 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a permanent and total rating for pension 
purposes.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1972 to July 
1974.  

This appeal arises before the Board of Veterans' Appeals 
(Board) of the Department of Veteran's Affairs (VA) from a 
rating decision of October 1997 from the Montgomery, Alabama, 
Regional Office (RO), where the veteran's claim for 
entitlement to a permanent and total rating for pension 
purposes was denied.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.  

2.  The veteran served during a time of war.  

3.  The veteran is currently nonservice-connected for a 
hypertension and tricuspid insufficiency with systolic murmur 
disorder and a polyarthralgia disorder.  

4.  The veteran also manifests a lumbar spine disorder, a 
right knee and a right ankle disorder.  

5.  The veteran is approximately 46 years old, has an 
education reported as high school, and last worked in 
approximately 1988.  


CONCLUSION OF LAW

The veteran is not permanently and totally disabled for VA 
disability pension purposes within the meaning of governing 
law and regulations.  38 U.S.C. § 1155, 1502, 1521 (West 1991 
& Supp. 1998); 38 C.F.R. §§ 3.321, 3.323(b)(2), 3.340(b), 
3.342, 4.7, 4.15, 4.16(a), 4.17, 4.17(a), 4.18, 4.19, 4.20, 
4.25 4.27 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim for pension benefits is "well grounded" 
within the meaning of 38 U.S.C. § 5107(a) (West 1991 & Supp. 
1998).  He has presented a claim that is plausible. All 
relevant facts have been properly developed and no further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C. § 5107(a) (West 1991 & Supp. 
1998).

The Board notes that the veteran meets certain basic 
eligibility requirements for VA pension benefits.  He served 
on active duty for a period of ninety days or more during a 
period of war.  38 U.S.C. §§ 101(11), (29); 1521(a), (j)(1) 
(West 1991 & Supp. 1998).  Furthermore, he appears eligible 
for pension under the statutory income and net worth criteria 
applied to VA pension benefits.  38 U.S.C. §§ 1521, 1522 
(West 1991& Supp. 1998).  Therefore, the issue before the 
Board is whether the veteran is permanently and totally 
disabled for VA pension purposes within the meaning of 
governing law and regulations.  38 U.S.C. §§ 1155, 1502, 
1521, (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.321, 3.323, 
3.340, 3.342, 4.15, 4.16, 4.17, 4.17a, 4.18, 4.19, 4.20, 
4.25, 4.26, 4.27, 4.71a (1998).

In Brown v. Derwinski, 2 Vet.App. 444 (1992), the United 
States Court of Veterans Appeals (Court) observed that 
permanent and total disability for pension purposes can be 
shown in two ways under VA regulations which provide a 
combination of "objective" and "subjective" standards.  
Brown, 2 Vet.App. at 446; Talley v. Derwinski, 2 Vet.App. 282 
(1992); 38 U.S.C. § 1502(a)(1)-(2) (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.321(b)(2), 4.17 (1998).

The two ways that permanent and total disability can be shown 
under the law are:  (1) the veteran must be unemployable as a 
result of a lifetime disability (the "subjective" standard 
which is based on the disabilities, age, occupational 
background, and other related factors of the individual 
veteran whose claim is being adjudicated); or, even if not 
unemployable, (2) the veteran must suffer from a lifetime 
disability which would render it impossible for the average 
person with the same disability to follow a substantially 
gainful occupation (the "objective" standard which is based 
on the percentage ratings assigned for each disability from 
VA's Schedule for Rating Disabilities, 38 C.F.R., Part 4; the 
minimum percentage rating requirements for total ratings 
based on unemployablility in 38 C.F.R. § 4.16(a); and the 
permanence of those percentage ratings for pension purposes 
required by 38 C.F.R. § 4.17).  38 U.S.C. § 1502(a)(1), (2) 
(West 1991 & Supp. 1998); 38 C.F.R. §§ 3.321(b)(2), 3.340(b), 
3.342, 4.15, 4.16(a), 4.17, 4.18, 4.19 (1998); Brown, 2 
Vet.App. at 446.

In making a determination of permanent and total disability 
for pension purposes, the RO must first apply the percentage 
standards of 38 C.F.R. § 4.16(a) and the other requirements 
of 38 C.F.R. § 4.17 (the objective standard).  If a permanent 
and total disability rating is not warranted under the 
objective standard and the veteran is unemployable, the RO 
should refer the claim to the adjudication officer for 
consideration of entitlement to a permanent and total 
disability rating on an extra-schedular basis pursuant to 38 
C.F.R. §§ 3.321(b)(2), 4.17(b) (the subjective standard).  
See Roberts v. Derwinski, 2 Vet.App. 387, 390 (1992) (whether 
a permanent and total disability rating could have been 
assigned on an extra-schedular basis under 38 C.F.R. § 
3.321(b)(2) should have been considered).

In this case, the RO correctly evaluated the veteran's 
disorders according to the "objective" or "average person" 
standard.  38 U.S.C. § 1502(a)(1) (West 1991 & Supp. 1998); 
38 C.F.R. §§ 4.16(a), 4.17 (1998).  The RO assigned ratings 
for the veteran's disabilities in accordance with the 
Schedule for Rating Disabilities.  38 C.F.R. Part 4 (1998); 
Roberts, 2 Vet.App. at 390, citing 38 C.F.R. §§ 3.340(a), 
4.15, 4.17 (before a determination can be made as to whether 
a total and permanent disability rating for pension purposes 
is warranted, "an evaluation must be performed under the 
Schedule for Rating Disabilities to determine the percentage 
of impairment caused by each disability.").  The Board must 
now find whether the ratings assigned by the RO were 
appropriate for the degree of impairment shown by the 
evidence for the veteran's disorders.  The Board concludes 
that the veteran's hypertension with tricuspid insufficiency 
and systolic murmur disorder was appropriately rated, but 
that his disorders of the low back, right knee and right 
ankle, which were classified as polyarthraligia, were not 
appropriately rated, which is explained in detail below.  


I.  Hypertension and Tricuspid Insufficiency with Systolic 
Murmur disorder.

With regard to the veteran's hypertension disorder, the Board 
notes that the RO assigned a 30 percent rating for a 
combination of the veteran's hypertension disorder and his 
tricuspid insufficiency with systolic murmur that was 
detected on his VA rating examination, under Diagnostic Code 
7007, which evaluates hypertensive heart disease.  

The severity of disabilities are ascertained, for VA rating 
purposes, by application of the criteria set forth in VA's 
Schedule for Rating Disabilities, 38 C.F.R. § Part 4 (1998) 
(hereinafter Schedule).  These criteria are based on the 
average impairment 
of earning capacity, 38 U.S.C. § 1155 (West 1991 & Supp. 
1998), and utilize separate diagnostic codes to identify the 
various disabilities.  38 C.F.R. Part 4 (1998).  

The RO assigned a 30 percent rating for a disability 
productive of the veteran's hypertension and tricuspid 
insufficiency with systolic murmur symptomatology, under 
Diagnostic Code 7007, which evaluates hypertensive heart 
disease.  A 30 percent evaluation is assigned where a 
workload of greater than 5 METs but not greater than 7 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or; evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or x-ray.  A greater 
rating is assigned where more than one acute episode of 
congestive heart failure in the past year, or; workload of 
greater than 3 METs but not greater than 5 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope, or; left 
ventricle dysfunction with an ejection fraction of 30 to 50 
percent; which is evaluated as 60 percent disabling.  A 100 
percent rating is contemplated by chronic congestive heart 
failure, or; a workload of 3 METs of less resulting in 
dyspnea, fatigue, angina, dizziness, or syncope, or; left 
ventricle dysfunction with an ejection fraction of less than 
30.

The Board notes, where the law or regulation changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to the appellant should be applied 
unless provided otherwise by statute.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  The regulations pertaining to 
hypertensive heart disease were changed on January 12, 1998.  
Prior to that date, a disability characterized as definite 
enlargement of the heart, sustained diastolic pressure 
hypertension of 100 or more, and moderate dyspnea on exertion 
was evaluated as 30 percent disabling; with marked 
enlargement of the heart, confirmed by roentgenogram, or the 
apex beyond midclavicular line, sustained diastolic 
hypertension, diastolic 120 or more, which may later have 
been reduced, dyspnea on exertion, and more than manual light 
labor precluded was evaluated as 60 percent disabling.  A 
disability with definite signs of congestive heart failure 
and more than sedentary employment precluded was evaluated as 
100 percent disabling.

The Schedule also evaluates hypertensive vascular disease 
(hypertension) under Diagnostic Code 7101 as 10 percent 
disabling where diastolic pressure is predominately 100 or 
more, or systolic pressure is predominately 160 or more, or 
as the minimum evaluation for an individual with a history of 
diastolic pressure of 100 or more which is controlled by 
continuous medication.  Where the diastolic pressure is 
predominately 110 or more, the disability is evaluated as 20 
percent disabling; as 40 percent disabling where diastolic 
pressure was predominately of 120 or more; and as 60 percent 
disabling where diastolic pressure was predominately 130 or 
more.

As indicated above, where the law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to the appellant should be applied 
unless provided otherwise by statute.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  However, the regulations in 
effect prior to January 12, 1998 were substantively similar 
to the current regulations, except that the current 
regulations provide for the assignment of a 10 percent rating 
in more instances than the prior regulations did.  Thus, as 
they pertain to the veteran, they are not substantively 
different or more advantageous so that one version should be 
applied in lieu of another.  

The veteran submitted copies of private medical records dated 
July 1993 to January 1998.  A copy of his August 1997 VA 
rating examination is also of record.  Reports dated January 
1994 and July 1993 reveal that the veteran has well-
controlled hypertension.

The results of the veteran's VA rating examination, dated 
August 1997, show that he was diagnosed with hypertension, 
tricuspid insufficiency with systolic murmur, and 
polyarthraligia and myalgia .  The results of his physical 
examination show that his weight was reported at 212 pounds, 
and his maximum weight over the last year was about 12-15 
pounds less.  The build and state of his nutrition was 
described as quite good.  Under the cardiovascular system, 
the examiner noted that the veteran had an enlarged heart 
approximately one finger to the mamillary line, and that 
there was a relatively short systolic murmur over the apex at 
the heart.  His rhythm was described as "regular, 84-90".  
His blood pressure "varies just slightly, sitting 130/100, 
recumbent 140/100, standing 130/100".  Respirations were 18.  
His respiratory and digestive systems were all negative. 

A notation dated May 1998 reveals that the veteran reported 
that he was dizzy after walking on the treadmill for six 
minutes, and that he reported he forgot to take his high 
blood pressure medicine.  

The evidence does not show that the veteran manifests either 
a hypertensive vascular disease or hypertensive heart disease 
disorder that could be evaluated as greater than 30 percent 
disabling under either set of regulations. First, the Board 
notes that the evidence does not show diastolic pressure of 
predominately of 120 or 130 or more so that a greater rating 
would be warranted under either the old or new regulations 
for hypertensive vascular disease (hypertension).  Second, 
there is also no evidence to show that the veteran exhibited 
more than one acute episode of congestive heart failure in 
the past year, or; a workload of greater than 3 METs but not 
greater than 5 METs resulting in dyspnea, fatigue, angina, 
dizziness, or syncope, or; left ventricle dysfunction with an 
ejection fraction of 30 to 50 percent, so that a 60 percent 
evaluation is warranted under the regulations in effect 
subsequent to January 12, 1998, for hypertensive heart 
disease.  Similarly, there is also no evidence to show that a 
100 percent rating, contemplated by chronic congestive heart 
failure, or; a workload of 3 METs of less resulting in 
dyspnea, fatigue, angina, dizziness, or syncope, or; left 
ventricle dysfunction with an ejection fraction of less than 
30, is warranted.

Turning to the regulations in effect prior to January 12, 
1998, the Board finds that an evaluation greater than 30 
percent is also not warranted.  That is, the evidence does 
not demonstrate marked enlargement of the heart, confirmed by 
roentgenogram, or the apex beyond midclavicular line, or 
dyspnea on exertion, so that a 60 percent evaluation is 
appropriate.  Similarly, a disability with definite signs of 
congestive heart failure and more than sedentary employment 
precluded is not shown so that a 100 percent evaluation is 
appropriate.

It does show an enlarged heart with a relatively short 
systolic murmur over the apex at the heart, which the RO 
determined most closely approximated a 30 percent rating 
under Diagnostic Code 7007, even without evidence of moderate 
dyspnea and sustained diastolic pressure of 100 or above.  

Thus, the Board finds that the preponderance of the evidence 
is against a rating greater than 30 percent for the veteran's 
hypertension with tricuspid insufficiency with systolic 
murmur.  


II.  The Right Knee, Right Ankle and Low Back disorders.

The RO, in the October 1997 rating decision, also evaluated 
the veteran's polyarthralgia as zero percent disabling. 
Turning to the veteran's back, knee and ankle disorders, the 
Board notes that although polyarthralgia and myalgia are not 
disabilities for purposes of VA benefits, the veteran has 
also been diagnosed with degenerative arthritis and other 
disorders.  Thus, these disabilities were not appropriately 
rated by the RO.

A record dated June 1997 reveals that the veteran complained 
of radiating low back pain.  His extremities showed no edema, 
his back was evaluated as non-tender with no swelling, and 
degenerative joint disease in his right knee was noted. 

An undated orthopedic record shows that the veteran's low 
back was evaluated as non-tender, no pain was noted with 
rotation, the examiner also noted that the veteran's straight 
leg raising was negative, and that he had some pain on 
flexion.  His right knee was consistent with medial lateral 
patellar-femoral pain and tenderness.  The impressions were 
mechanical low back pain, patella-femoral syndrome, and 
degenerative joint disease.

The August 1997 VA examiner noted that there was a certain 
weakness in using the muscles, squeezing the hand, moving the 
legs, etc., but [that] there was no noticeable atrophy of the 
muscles.  Radiographic reports of the veteran's knees showed 
that an impression of "normal knees" was given, and that 
the veteran's right ankle showed a right ankle anterior joint 
osteophyte change consistent with mild degenerative disease 
(osteoarthritis), and a normal left ankle.

A record dated October 1997 reveals that the veteran's knees 
were evaluated as having a "good [range of motion]", that 
they were non-tender, and that no edema was present.  His 
ankles were evaluated as normal, his lungs were clear, and 
his heart was evaluated as having a regular rhythm.  The 
impressions were hypertension and joint pains.  

A radiology report dated November 1997 reveals that the 
veteran's right knee was reported as normal, and that the 
examination of his right ankle revealed a "density adjacent 
to the lateral malleolus of questionable etiology and 
significance.  Otherwise, the examination is remarkable."  

A laboratory report dated January 1998 reveals that the 
veteran's rheumatoid factor was listed as "<25" (less than 
25).  The reference ranges were reported as zero to 39, 
negative; 40 to 79, weakly reactive; and "> [greater than] 
or = [equal to] 80, positive.  

A record dated May 1998 shows that the examiner noted that 
the veteran's history included right ankle pain, and that an 
x-ray indicated a density.  X-rays, dated August 1997, of his 
lumbar spine and right knee were reportedly normal.  The 
examiner noted that the veteran was able to sit for 20 
minutes prior to low back pain, and walk three blocks (1/4 a 
mile), and lift 20 pounds from the floor, although not 
repetitively.  The range of motion for his trunk was 
diagramed as 50 degrees, 40 degrees, 30 degrees on the right 
and 50 degrees on the left.  The strength of his trunk was 
evaluated as 4/5.  There was no tenderness to palpation of 
his lumbar spine.  His right knee was limited to 110 degrees, 
while his left was measured at 130 degrees.  His right knee 
was evaluated as demonstrating strength of 4/5.  There was 
moderate patella-femoral pain, and mobility in the right 
knee.  The examiner noted that treatment was initiated for 
the range of motion strengthening of the trunk and right 
lower extremity.  Under the assessment portion of the report, 
the examiner noted that the veteran was "not [previously] on 
exercise program.  Can benefit and increase functional 
level."  The examiner also stated that his "functional 
level [is] appropriate for work conditioning[,] non-labor".

A physical therapy record dated June 1998 shows that the 
veteran complained of pain in his left knee, worse with 
activity.

The Board notes that degenerative arthritis established by x-
ray findings will be rated on the basis of limitation of 
motion of the joint involved.  Where the limitation of motion 
is noncompensable, a rating of 10 percent for each major 
joint or minor joint group affected by limitation motion is 
to be combined.  The limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  Where there is no 
limitation of motion, a 10 percent rating is assigned where 
there is x-ray evidence of involvement of 2 or more major 
joints or minor joint groups; and a 20 percent rating is 
assigned for the above findings with occasional 
incapacitating exacerbations.  

A.  The Right Knee

The evidence does not show that the veteran manifests 
ankylosis of the knee, a cartilage disorder of the knee, 
compensable limitation of leg flexion or limitation leg 
extension, tibia or fibula impairment or genu recurvatum, so 
that evaluations for a right knee disorder would be 
appropriate under Diagnostic Codes 5256, 5258 or 5259, 5260, 
5261, 5262, or 5263, respectively.  

The evidence does show, however, that his right knee has been 
evaluated as consistent with medial lateral patellar-femoral 
pain and tenderness, and that the veteran has been assessed 
with degenerative joint disease.  However, the October 1997 
record shows that the knees were evaluated as having a "good 
[range of motion]", that they were nontender, and that no 
edema was present.  The most recent medical evidence shows 
that his right knee was limited to 110 degrees, while his 
left was measured at 130 degrees.  His right knee was 
evaluated as demonstrating strength of 4/5.  There was 
moderate patella-femoral crepitis, pain, and mobility in the 
right knee.  As there is no x-ray evidence of arthritis, a 
rating under Diagnostic Code 5003 is not warranted.  In 
addition, limitation of leg flexion is not compensable unless 
it is limited to 60 degrees.  Here, the veteran's leg flexion 
is limited only to 110 degrees.  However, because the 
evidence shows that the veteran manifests medial lateral 
patellar-femoral pain and tenderness in the right knee, the 
Board determines that his right knee disorder is the 
functional equivalent of slight knee impairment under 
Diagnostic Code 5257, and that a 10 percent rating is 
appropriate pursuant to De Luca v. Brown, 8 Vet. App. 202, 
206 (1995).  For the reasons discussed above, it is also the 
decision of the Board that a greater rating is not warranted 
for the veteran's right knee disorder.  


B.  The Right Ankle

A radiology report of the veteran's right ankle, dated 
November 1997, reveals a "density adjacent to the lateral 
malleolus of questionable etiology and significance.  
Otherwise, the examination is remarkable."  A record dated 
May 1998 shows that the examiner noted that the veteran's 
history included right ankle pain, and that an x-ray 
indicated a density around the lateral malleolus.  The most 
recent evidence reveals that x-rays showed a right ankle 
anterior joint osteophyte change consistent with mild 
degenerative disease (osteoarthritis), and a normal left 
ankle.  Although the veteran's osteoarthritis is supported by 
x-ray findings, the evidence does not show that he has marked 
limitation of motion.  Thus, a 10 percent rating for the 
veteran's right ankle disorder is appropriate under 
Diagnostic Code 5003.  

C.  The Low Back

Turning to the veteran's back disorder, the Board notes that 
it was evaluated as non-tender with no swelling, his straight 
leg raising was negative, and that no pain was noted with 
rotation, although he had some pain on flexion.  In addition, 
X-rays dated August 1997 of his lumbar spine were reportedly 
normal.  The examiner noted that the veteran was able to sit 
for 20 minutes prior to low back pain, walk three blocks (1/4 
a mile), and lift 20 pounds from the floor, although not 
repetitively.  The range of motion for his trunk was 
diagramed as 50 degrees, 40 degrees, 30 degrees on the right 
and 50 degrees on the left.  The strength of his trunk was 
evaluated as 4/5.  There was no tenderness to palpation of 
his lumbar spine.  The examiner noted that treatment was 
initiated for the range of motion strengthening of the trunk 
and right lower extremity.  Under the assessment portion of 
the report, the examiner noted that the veteran was "not 
[previously] on exercise program.  Can benefit and increase 
functional level."  The examiner also stated that his 
"functional level [is] appropriate for work conditioning[,] 
non-labor".  

Disorders of the spine are evaluated under Diagnostic Codes 
5285 to 5295.  There is no evidence to show residuals of 
vertebra fracture, ankylosis of the spine (complete bony 
fixation), or ankylosis of the cervical spine, dorsal spine, 
or lumbar spine, so that ratings under Diagnostic Codes 5285, 
5286, 5287, 5288, or 5289 are warranted.  Also, limitation of 
the veteran's cervical or dorsal spine is not shown, thus, 
ratings under Diagnostic Codes 5290 and 5291 are similarly 
not appropriate.  The evidence similarly does not show that 
the veteran was at any time diagnosed with intervertebral 
disc syndrome, sacro-iliac injury or weakness, or lumbosacral 
strain, which would contemplate ratings under Diagnostic 
Codes 5293, 5294, 5295.  

However, the results of his VA rating examination do show 
that he has mechanical back pain with some limitation of 
motion of the lumbar spine.  Specifically, his flexion shows 
moderate limitation of motion.  In addition, the examiner 
noted that the functional effects of the veteran's disorder 
included an inability to sit or stand for long periods.  
Thus, the Board finds that the veteran's back disorder is the 
functional equivalent of moderate limitation of motion of the 
lumbar spine, and that a 20 percent evaluation would be 
appropriate.  The Board also finds that a greater rating is 
not warranted, as the evidence does not show severe 
limitation of motion of the lumbar spine or its functional 
equivalent.  

In addition, although it appears that the veteran has also 
complained of left knee pain, the Board must point out that 
the veteran's left knee has never been diagnosed with any 
disorder.  Thus, a rating for the veteran's left knee is not 
appropriate.  

Under the combined ratings table, the Board must note that 
the veteran's disability ratings still do not meet the 
numerical criteria for a total disability rating under the 
objective standard or the criteria set forth in 38 C.F.R. 
§ 4.16(a).  Under that regulation, a total disability rating 
may be assigned where there is at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  The veteran does not meet those preliminary 
requirements.  Therefore, the Board concludes that the 
veteran does not meet the requirements for a permanent and 
total disability rating under the objective standard of the 
regulations.  


If a permanent and total disability rating is not warranted 
under the objective standard and the veteran is unemployable, 
the RO should refer the claim to the adjudication officer for 
consideration of entitlement to permanent and total 
disability rating on an extra schedular basis under 38 C.F.R. 
§§ 3.321(b)(2), 4.17(b) (the subjective standard).  As 
indicated above, the October 1997 rating decision denied the 
veteran's claim for entitlement to permanent and total 
disability for pension purposes.  For the reasons and bases 
that follow, the Board concludes that the RO's determination 
as to the veteran's unemployablility was appropriate in this 
case.  

Section 3.321(b)(2) of the regulations reiterates the 
requirement of 38 C.F.R. § 4.17(b) that a veteran be 
"unemployable" before the RO may refer the case to the 
adjudication officer.  In addition, the regulation requires 
the RO to consider the issue of unemployablility in the 
context of the veteran's disabilities, age, occupational 
background, and other related factors.  38 C.F.R. 
§ 3.321(b)(2)(1998) (where a veteran is "found to be 
unemployable by reason of his or her disabilit(ies) age, 
occupational background and other related factors," the 
adjudication officer is authorized to approve a permanent and 
total disability rating for pension purposes on an extra 
schedular basis.)  

In this regard, the Board notes that the veteran is 
approximately 46 years old, has a level of education reported 
as high school, and last worked in 1988 as an air conditioner 
installer.  The veteran contends that he is primarily 
prevented from working due to his hypertension, fatigue and 
back.  However, none of these disorders are more than 30 
percent disabling.  The veteran's disorders, particularly his 
hypertension with tricuspid insufficiency with systolic 
murmur disorder, may preclude laborious occupations, but the 
May 1998 record shows that the examiner stated that the 
veteran was "not [previously] on exercise program.  Can 
benefit and increase functional level."  Although the 
examiner also stated that his "functional level [is] 
appropriate for work conditioning[,] non-labor", the Board 
must point out that the veteran must be permanently and 
totally disabled.  Thus, this evidence does not show that the 
veteran's educational level is so deficient or his disorders 
so severe as to preclude all forms of substantially gainful 
employment.  

The Board also notes with regard to the veteran's 
disabilities that the descriptions in the medical reports of 
the degree and extent of the veterans' disabilities contrast 
significantly with descriptions of the kinds of disabling 
conditions contemplated by the regulations as permanently and 
totally disabling.  See, e.g., 38 C.F.R. §§ 4.15, 3.340(b) 
("permanent loss or loss of use of both hands, or of both 
feet, or of one hand and one foot, or of the sight of both 
eyes, or becoming permanently helpless or bedridden... .").  

Therefore, the Board concludes that the preponderance of the 
evidence is against the veteran's claim that he is 
permanently and totally precluded from securing substantially 
gainful employment by reason of his disabilities, even when 
those disabilities are assessed in the context of subjective 
factors such as his age, occupational background, and 
education.  As such, the RO's decision not to refer the 
veteran's claim to the adjudication officer was proper and 
the veteran's claim for a permanent and total disability 
rating for pension purposes cannot be granted.  


ORDER

A permanent and total disability rating for pension purposes 
is denied.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 
  Muscular pain.  STEDMAN'S MEDICAL DICTIONARY, 26th Edition.  

